DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 6/8/2022, which has been entered and made of record. Claims 1, 4, 7, 8 have been amended. Claim 6 is cancelled. Claims 9-10 are added. Claims 1-5, 7-10 are pending in the application.
Objections to claims 4, 8 are withdrawn in view of amendments made to these claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Unity3d Oculus Quest Hand Tracking Setup With Physics (YouTube video: https://www.youtube.com/watch?v=0RW9BdVXZio; hereinafter Unity 3d).

Regarding claim 1, Unity3d discloses, an animation production system comprising: 
a virtual camera that shoots a character placed in a virtual space (the virtual scene shown throughout is understood captured using a virtual camera. Placing a virtual camera in a scene using OVRCameraRig, is shown in timestamp: 7:40- 8:09. E.g. during timespan 2.00 – 2.35, characters placed is the virtual space is understood shot by the placed virtual camera in the virtual scene); 
an asset store provided in the virtual space in which an asset available for the shooting is disposed in the virtual space (During timestamps: 1:58-2:35, all objects that are available for scene creation and manipulation using virtual hand is understood as assets stored in asset store); and 
a virtual hand of a user in the virtual space, wherein the asset selected from the asset store can be operated by the virtual hand, wherein the asset includes the character (a virtual hand of a user is seen in the virtual space, wherein the asset selected from the asset store is operated by the virtual hand, wherein the asset includes the character; timestamps: 1:58-2:35).
Regarding claim 7, Unity3d discloses the animation production system according to claim 1, wherein Page 2 of 5Appl. No. 17007976Client Ref. No.: ATS0019 the character in the asset store is provided with movement (During timestamps: 1:58-2:35, Muppet characters are provided with movements).  
Regarding claim 8, Unity3d discloses the animation production system according to claim 7, wherein the movement of the character is a sample movement in which the movement is interrupted in the middle (virtual Muppet characters have a sample movement which is interrupted in the middle as the virtual hand of a user interacts and/or picks up the characters; timestamps: 1:58-2:35).
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unity3d in view of Beedle Shop Ship in Wind Waker HD -Legend of Zelda (https://www.youtube.com/watch?v=TYbQPVwidE0; hereinafter BeedleShop).
Regarding claim 2, Unity3d discloses the animation production system according to claim 1.
Unity3d does not explicitly discuss that, wherein the selected asset will be used at cost.  
However, Beedleshop discloses an interactive gaming environment, where an asset is being purchased from an asset store at a cost (see between timestamps: 0:14-1:56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to include the concept of maintaining a virtual asset store in the virtual space to buy an asset to be used by the user as disclosed by Beedleshop to be applied in the asset store of Unity3d, to obtain, wherein the selected asset will be used at cost, because, implementing the asset store in the virtual space to trade assets make the overall virtual space interactions more realistic. 

Regarding claim 3, Unity3d in view of Beedleshop discloses the animation production system according to claim 2, except, wherein the selected asset can be operated prior to payment of the cost.
However, Beedleshop discloses zoomed and surround viewing/browsing of the selected asset (e.g. when user selects an object, the object is enlarged and rotated 360-degrees to show the object from all sides) prior to purchase of the asset (timestamp: 0.27-0.36).
Unity3d on the other hand discloses selected asset can be operated/manipulated by virtual hand (1:58-2:35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to operate, interact and manipulate a virtual asset to see from it all sides before purchasing as disclosed in Unity3d with teaching of Beedleshop of viewing an object up close and from all sides prior to purchasing it, to obtain, wherein the selected asset can be operated prior to payment of the cost, because, combining prior art elements according to known method to yield predictable results is obvious. Furthermore, since the asset incurs cost, operating it before purchasing allows user’s full satisfaction with the user.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unity3d in view of Kawakami et al. (WO 2020022404; hereinafter Kawakami, English translation of the WIPO reference provided).

Regarding claim 4, Unity3d discloses, the animation production system according to claim 1, except, wherein the selected asset has an available time.  
However, Kawakami discloses a virtual platform, where, for example, when a virtual item having an explosive function such as a bomb is inserted, it explodes after a certain time or by a predetermined trigger, and blows or disappears other virtual items, objects, avatars and the like. (page 10. Para 3 of the provided translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate an explosive function disclosed by Kawakami with the interactive and manipulative virtual environment with assets disclosed in Unity3d, to obtain, wherein the selected asset has an available time, because, combining prior art elements according to known method to yield predictable results is obvious. Furthermore, this will increase the versatility of the assets in the asset store.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unity3d in view of Anderegg (US 2021/0274235; hereinafter Anderegg).

Regarding claim 5, Unity3d discloses, the animation production system according to claim 1, except, wherein the asset in the asset store is provided by a server connected via a network.
However, FIG. 4 of Anderegg discloses asset data source 412 is connected to system 100 by a dotted line and drawn at a location near system 100 and MEC server 406 that leaves some ambiguity as to whether asset data source 412 is to be associated with MEC server 406 or another system on provider network 408-1. (¶0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the Anderegg’s teaching of connectivity to server with the interactive virtual asset storte disclosed in Unity3d, to obtain, wherein the asset in the asset store is provided by a server connected via a network, because, combining prior art elements according to known method to yield predictable results is obvious. Furthermore, this will increase the versatility of the assets in the asset store.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unity3d in view of Grimes (US 2018/0018729; hereinafter Grimes).

Regarding claim 9, Unity3d discloses, the animation production system according to claim 1, except, wherein the asset further includes an accessory which may be attached to the character, and the accessory may be grasped by the virtual hand and dropped onto the character so that the accessory is mounted on the character.  
However, FIG. 9 and ¶0107 of Grimes discloses an avatar that may virtually try on one or more virtual items 90 (e.g., clothing). In this regard, the user may drag and drop, or select by any other means, articles of clothing to view on the avatar. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the Grimes’s teaching of drag and dropping articles of clothing to view it as worn by the avatar with the interactive virtual assets being manipulated by the virtual hands of a user as disclosed in Unity3d, to obtain, wherein the asset further includes an accessory which may be attached to the character, and the accessory may be grasped by the virtual hand and dropped onto the character so that the accessory is mounted on the character, because, combining prior art elements according to known method to yield predictable results is obvious. Furthermore, this will increase the versatility of the assets in the asset store.

Regarding claim 10, Unity3d in view of Grimes discloses, the animation production system according to claim 1, except, wherein the asset further includes a costume which may be mounted on the character, and the costume may be grasped by the virtual hand and dropped onto the character so that the character may wear the costume.
However, FIG. 9 and ¶0107 of Grimes discloses an avatar that may virtually try on one or more virtual items 90 (e.g., clothing). In this regard, the user may drag and drop, or select by any other means, articles of clothing to view on the avatar. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the Grimes’s teaching of drag and dropping articles of clothing to view it as worn by the avatar with the interactive virtual assets being manipulated by the virtual hands of a user as disclosed in Unity3d, to obtain, wherein the asset further includes a costume which may be mounted on the character, and the costume may be grasped by the virtual hand and dropped onto the character so that the character may wear the costume, because, combining prior art elements according to known method to yield predictable results is obvious. Furthermore, this will increase the versatility of the assets in the asset store.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619